Bleckley, Justice.
1. To publish a man in a newspaper as a thief tends to injure his reputation, and exposes him to public hatred and contempt. If false and malicious, such a publication is libelous. Code, §2974. The distinction between written or printed defamation and oral slander, in reference to being actionable irrespective of special damages, is recognized by the Code. Compare §§2974, 4521, 2977, In the argument, it was urged that the publication did not apply the epithet “thieves” to the plaintiff, except by way of inference from his having given notice of his application for a homestead, and that, as applying for a homestead and giv*436ing notice of it, did. not make a man a thief, or tend to show that he was one, the publication carried upon its face its own explanation and correction. The premises being true, and being stated along with the conclusion, and it being manifest that the conclusion was a non sequiñor, the proclaiming of the conclusion through the press was, it was urged, perfectly harmless in contemplation of law, unless some special damage was alleged. This is avoiding responsibility by taking refuge in bad logic; it is arguing that if a defamatory publication be obviously illogical, it is no libel per se. Perhaps such a doctrine is not unsupported by authority; but in the present case, the publication does not state that the plaintiff is a thief because he had applied for a homestead, or because he had given notice of his application ; such may have been the writer’s meaning, but if so, he has not expressed it. It is patent enough that the application for a homestead and the notice of it, moved the writer to denounce and publish the plaintiff as a thief, or, which is the same thing, as ©ne of the class, thieves", but the reason for denouncing a thief to the public may be something quite apart from the transaction in which he acted the role of a thief. A creditor may know his debtor to be a hardened and habitual thief, and yet have no disposition to proclaim it in the newspapers, until his anger is aioused by the near prospect of losing his money. The hotnostead business, doubtless, excited the defendant’s ire, and hurried him into making the publication; but whether he had his mind upon that sort of business alone, or upon some less innocent and respectable transactions by the “thieves,” when he charged the plaintiff to be one of that class of the population, he omitted to say. In order to shield himself by the bad logic of his defamatory article, he should have taken care to make the logic worse than it was. "We think the declaration stated a cause of action.
2. We have not detected any material error in the striking of matter from the defendant’s plea, or in the charge of the court; none at least that we can pronounce' so mate*437rial as to require a new trial. If the evidence had been brought up, things that seem, in its absence, very slight, might take on better proportions.
Judgment affirmed.